ACCEPTED
                                                                               06-14-00133-CR
                                                                     SIXTH COURT OF APPEALS
                                                                          TEXARKANA, TEXAS
                                                                          1/27/2015 2:27:39 PM
                                                                               DEBBIE AUTREY
                                                                                        CLERK

                   No. 06-14-00133-CR

                                                               FILED IN
                          IN THE                        6th COURT OF APPEALS
                                                          TEXARKANA, TEXAS
                                                        1/27/2015 2:27:39 PM
                  COURT OF APPEALS
                                                            DEBBIE AUTREY
                                                                Clerk
               FOR THE SIXTH SUPREME

            JUDICIAL DISTRICT OF TEXAS

                      TEXARKANA




              DAVID MICHAEL DOLLINS,

                         Appellant

                             V.

                 THE STATE OF TEXAS,

                         Appellee




              Appealed in Cause No. F-8840

    8th Judicial District Court of Franklin County, Texas


        APPELLEE MOTION FOR EXTENSION




1
    By:/s/ Nicholas C. Harrison
       Nicholas C. Harrison
       Assistant District Attorney
       State Bar No 24062768
       P.O. Box 882
       Sulphur Springs, Texas 75483
       (903) 885-0641




2
                                      NO. 06-14-00133-CR

THE STATE OF TEXAS                          §          IN THE COURT OF APPEALS

VS.                                         §          6TH SUPREME JUDICIAL DISTRICT

DAVID MICHAEL DOLLINS                       §          TEXARKANA, TEXAS


TO THE HONORABLE JUSTICES OF THE COURT OF APPEALS:


        NOW COMES the State of Texas by and through her District Attorney for the Eighth

Judicial District of Franklin County, Texas, regarding the above styled and numbered cause, and

would respectfully request an extension of time for filing the State’s brief in said case pursuant to

Rule 73 of the Texas Rules of Appellate Procedure, and would respectfully show the following:

                                                 I.

        The Brief for the State on appeal was due to be filed on or before 9th day of February

2015.

                                                 II.

        That the State respectfully requests this Honorable Court to grant an extension of time of

30 days. In connection therewith, the State would show the following facts relied upon in good

faith to show good cause to the Honorable Court of Appeals regarding this motion for extension

of time:

           The attorney for the State of Texas responsible for writing the Appellee’s brief will be

           trying a multiple-indictment Indecency with a Child case during the week of February

           2, 2015.
3
        This request for an extension of time is sought not for delay but to provide the State with

an adequate amount of time to properly respond to the Appellant’s brief so that justice may be

done.

        WHEREFORE, PREMISES CONSIDERED, the State of Texas respectfully requests and

prays that the Honorable Court of Appeals grant an extension up to the present day to prepare

and file an Appellee Brief.

                                             Respectfully submitted,


                                             Nicholas C. Harrison
                                             Assistant District Attorney


                                         By:/s/ Nicholas C. Harrison
                                             Nicholas C. Harrison
                                             Assistant District Attorney
                                             State Bar No 24062768
                                             P.O. Box 882
                                             Sulphur Springs, Texas 75483
                                             (903) 885-0641




4
                               CERTIFICATE OF SERVICE


       I hereby certify that a true and correct copy of the above and foregoing instrument was
forwarded to the attorney for the Defendant on January 27, 2015.


                                            By:/s/ Nicholas C. Harrison
                                            Nicholas C. Harrison
                                            Assistant District Attorney
                                            State Bar No 24062768
                                            P.O. Box 882
                                            Sulphur Springs, Texas 75483
                                            (903) 885-0641
                                            (903) 885-0640 (fax)




5